IN THE COURT OF APPEALS OF IOWA

                                 No. 18-2121
                            Filed October 9, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSHUA ANDRE BLACK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Carroll County, Joseph McCarville,

District Associate Judge.



      Defendant appeals his conviction and sentence after he pled guilty to

domestic abuse assault. CONVICTION AFFIRMED; SENTENCE VACATED;

REMANDED FOR RESENTENCING.



      Kevin Hobbs, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., and Mullins and May, JJ.
                                          2


MAY, Judge.

       Joshua Black filed a written guilty plea to domestic abuse assault while

using or displaying a dangerous weapon, an aggravated misdemeanor, in violation

of Iowa Code sections 708.1(2), 708.2A(1), and 708.2A(2)(c) (2018).1 The district

court entered an order sentencing Black to prison. It appears undisputed Black

was not present for sentencing.

       Black now appeals. Although his brief addresses many issues, we believe

his arguments boil down to two points. First, he asserts his sentencing procedure

was defective. Second, he argues counsel was ineffective.2

       For his sentencing argument, Black notes his written guilty plea did not

contain an explanation or waiver of his right to allocution. “Under Iowa Rule of

Criminal Procedure 2.23(3)(d), a defendant has the right to address the court

personally ‘to make a statement in mitigation of punishment.’” State v. Shadlow,

Nos. 11-2047, 11-2048, 2013 WL 263340, at *1 (Iowa Ct. App. Jan. 24, 2013). A

waiver of this right of allocution must be “knowing and intentional.”         State v.

Lumadue, 622 N.W.2d 302, 304 (Iowa 2001). We find nothing in the record to

show Black knowingly and intentionally waived his right of allocution.             We

recognize Black’s “right of allocation was an inseparable part of his right to be


1
  We recognize Iowa Code sections 814.6 was recently amended to prohibit most appeals
from guilty pleas. See 2019 Iowa Acts ch. 140, § 28. In State v. Macke, however, our
supreme court held these amendments “apply only prospectively and do not apply to
cases pending on July 1, 2019.” ___ N.W.2d ___, ___, 2019 WL 4382985, at *7 (Iowa
2019). We are bound by our supreme court’s holding. We conclude, therefore, the
amendments “do not apply” to this case, which was pending on July 1, 2019. See id.
2
   We recognize section 814.7 was recently amended to prohibit consideration of
ineffective-assistance claims on direct appeal. See 2019 Iowa Acts ch. 140, § 31. But
because this appeal was pending on July 1, 2019, we may consider Black’s ineffective-
assistance claim on direct appeal if the record is sufficient. See Macke, ___ N.W.2d at
___, 2019 WL 4382985, at *7.
                                         3

present for [a] sentencing hearing[].” Shadlow, 2013 WL 263340, at *3. But, unlike

in Shadlow, nothing in this record shows Black specifically waived his right to be

present at sentencing. See id. So we remand for resentencing. See Lumadue,
622 N.W.2d at 304.

        Black also alleges counsel was ineffective. Yet he concedes “the record

may not be developed as to Mr. Black’s argument that his counsel was ineffective.”

We agree. And we preserve his claims for a future postconviction-relief action.

See State v. Harris, 919 N.W.2d 753, 754 (Iowa 2018) (“If the development of the

ineffective-assistance claim in the appellate brief was insufficient to allow its

consideration, the court of appeals should not consider the claim, but it should not

outright reject it.”).

        CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR

RESENTENCING.